

116 HR 8986 IH: To designate the facility of the United States Postal Service located at 120 4th Street in Petaluma, California, as the “Lynn C. Woolsey Post Office Building”.
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8986IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Huffman (for himself, Mr. LaMalfa, Mr. Garamendi, Mr. McClintock, Mr. Thompson of California, Ms. Matsui, Mr. Bera, Mr. McNerney, Mr. Harder of California, Mr. DeSaulnier, Ms. Pelosi, Ms. Lee of California, Ms. Speier, Mr. Swalwell of California, Mr. Costa, Mr. Khanna, Ms. Eshoo, Ms. Lofgren, Mr. Panetta, Mr. Cox of California, Mr. Nunes, Mr. McCarthy, Mr. Carbajal, Mr. Garcia of California, Ms. Brownley of California, Ms. Judy Chu of California, Mr. Schiff, Mr. Cárdenas, Mr. Sherman, Mr. Aguilar, Mrs. Napolitano, Mr. Ted Lieu of California, Mr. Gomez, Mrs. Torres of California, Mr. Ruiz, Ms. Bass, Ms. Sánchez, Mr. Cisneros, Ms. Roybal-Allard, Mr. Takano, Mr. Calvert, Ms. Waters, Ms. Barragán, Ms. Porter, Mr. Correa, Mr. Lowenthal, Mr. Rouda, Mr. Levin of California, Mr. Vargas, Mr. Peters, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 120 4th Street in Petaluma, California, as the Lynn C. Woolsey Post Office Building.1.Lynn C. Woolsey Post Office Building(a)DesignationThe facility of the United States Postal Service located at 120 4th Street in Petaluma, California, shall be known and designated as the Lynn C. Woolsey Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lynn C. Woolsey Post Office Building.